In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-20-00038-CV


                        TFHSP LLC, SERIES 4531, APPELLANT

                                           V.

   WELLS FARGO BANK, N.A., AS TRUSTEE ON BEHALF OF THE REGISTERED
     HOLDERS OF FIRST FRANKLIN MORTGAGE LOAN TRUST 2004-FF46,
   MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-FF46, APPELLEE

                         On Appeal from the 462nd District Court
                                   Denton County, Texas
            Trial Court No. 17-4726-367, Honorable Lee Ann Breading, Presiding

                                    March 16, 2020

                     ORDER ON MOTION TO REINSTATE
                    Before QUINN, C.J., and PARKER and DOSS, JJ.

      This appeal was dismissed for want of prosecution on February 21, 2020, after

appellant, TFHSP LLC, Series 4531, failed to make payment arrangements for the clerk’s

record. Now pending before this court is appellant’s unopposed motion to reinstate the

appeal, wherein movant explained that effort was made to make the requisite

arrangements for the record.. We grant the motion, withdraw our opinion and judgment

of February 21, 2020, and reinstate the appeal.
       Appellant is directed to both designate and pay for the clerk’s record by March 23,

2020. TEX. R. APP. P. 35.3(a)(2). Failure to do so by this deadline will result in the

immediate dismissal of this appeal for want of prosecution and failure to abide by an order

of the court. TEX. R. APP. P. 37.3(b); 42.3(b), (c).

       It is so ordered.

                                                       Per Curiam




                                              2